The objection that the question raised is not properly before the court (Greeley v. Nashua, 62 N.H. 166) is not taken. Both parties desire an early determination of the nature and extent of the plaintiffs' rights under the condition of the deed. The question is upon the meaning of the words, "other purposes." Although a question of law, it is to be determined like one of fact, by the weight of the evidence. The terms of the deed, the situation of the parties, and the subject matter of the contract are competent evidence. Crocker v. Hill, 61 N.H. 345, 346; Hurd v. Dunsmore,63 N.H. 171, 172.
It appears from the defendants' charter that the object of their incorporation was "the maintenance of the minister of the gospel and support of the public worship amongst themselves." They were authorized to raise money by taxation for the purpose. The lot of land on which the meeting-house stands was conveyed to them by the plaintiffs in furtherance of this object. A part of the consideration for the conveyance was the defendants' undertaking to finish the meeting-house already erected upon the lot, and to improve it and all meeting-houses subsequently built thereon by them, "for religious worship of the Congregational order, and for no other"; to provide and forever retain as many seats in the house as might be necessary for the use and accommodation of the students attending the plaintiffs' academy, free of expense to the students and the plaintiffs; and to permit the plaintiffs "to use said house for public exhibitions and other purposes at all times when requested to do so." This shows that, although the words "other purposes" are sufficiently broad to include any purpose to which the building could be lawfully put, they were here used in a restricted sense, and were not intended to include any purpose that would interfere or be inconsistent with the use of the house by parishioners and students for public religious worship. A more comprehensive meaning is inconsistent with the object for which the defendants exist as a corporation, and in furtherance of which the lot of land was conveyed to them by the plaintiffs.
The language is, "public exhibitions and other purposes," a specific designation followed by a general one. The relation and connection of the words naturally raise an inference that the purposes referred to in general terms are similar in character to the one specified. This form of expression is common when the *Page 12 
unspecified particulars intended are similar to those enumerated. Corey v. Bath, 35 N.H. 530, 538; Narramore v. Clark, 63 N.H. 166, 167; Benton v. Benton, 63 N.H. 289, 295; Bills v. Putnam, 64 N.H. 554, 561, 562. If the purposes intended were general, there was no occasion for the specification. Their limitation is shown by the purpose particularly mentioned. Public exhibitions of schools consist of rhetorical and literary exercises by the students. Generally, the exercises are of such character that they may be given in a meeting-house without shock to the religious sensibilities of those who worship there. A larger audience room is needed for them than for the accommodation of students in the ordinary exercises of the school. They require the use of the house only for a brief time at long intervals, and are unlikely to interfere with the usual religious meetings. The plaintiffs are entitled to have the use of the house for other similar purposes, that is, purposes which require its use only occasionally and temporarily, and for which a larger audience room than any in the academy buildings is necessary, — purposes that may be served without changing the building from its distinctive character as a meeting-house to that of a school chapel or recitation hall.
Daily morning prayers are not of this character. They are designed for the students, not for the public. They are school exercises. At the date of the deed and for more than forty years before, they had been held in a great room, or chapel, in the plaintiffs' buildings. If the intention was that the meeting-house should be used for them, it would have been natural to clearly express the intention in the contract. The right to such use would be of more importance to the plaintiffs, and cause a greater incumbrance upon the defendants' title, than the right to hold public exhibitions in the house, or any other right secured to the plaintiffs by the deed. Such use would tend to disarrange the furnishings of the house designed for use at religious meetings. It would subject the house to divided care and management, and be likely to cause friction and controversy.
The plaintiffs' students have the right to attend the religious meetings held in the meeting-house free of expense, and the plaintiffs have the right to use the house for public school exhibitions and other similar purposes, but not for daily morning prayers or other regular exercises of the school. There should be a decree in accordance with these views.
Case discharged.
All concurred. *Page 13